Citation Nr: 1234201	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  98-09 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder claimed as secondary to service-connected disabilities.

2.  Entitlement to a higher initial rating for left knee medial meniscus tears, rated as noncompensably disabling from August 10, 2006 to April 6, 2008, and rated as 10 percent disabling from June 1, 2008.

3.  Entitlement to a higher initial rating for right knee medical meniscus tears, rated as noncompensably disabling from August 10, 2006 to December 12, 2010, and as 10 percent disabling from December 13, 2010.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin


INTRODUCTION


The Veteran served on active service from November 1952 to February 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Chicago, Illinois, Regional Office (RO).  In November 1998, the RO denied service connection for disorders of the low back, hips and knees claimed as secondary to service-connected disabilities of the ankles.  A hearing was held at the RO before the undersigned Veterans Law Judge in May 1999.  After remanding the claims in September 2001, the Board denied the claims in January 2004.

The Veteran appealed the Board's January 2004 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2005, the Veteran, through his attorney, and a representative from the VA General Counsel filed a Joint Motion to vacate the Board's decision and remand the issues for further action.  The Court granted that motion later that month.

In May 2005, the Board remanded all three claims for additional development.  In  June 2007, while the case was in remand status, the VA Appeals Management Center (AMC) in Washington D.C. granted secondary service connection for disorders of the hips, effective from December 22, 2006.  The prior denials with respect to the low back and knees were confirmed and continued, and the case was returned to the Board.

In August 2008, the Board granted secondary service connection for disorders of the knees and denied secondary service connection for a low back disorder.  The Veteran appealed to the Court.  In December 2009, the parties to the appeal filed a Joint Motion for Partial Remand of the Board's decision.  The parties agreed that the Board's decision should be vacated and remanded insofar as it had denied secondary service connection for a low back disorder.  The Court granted the Motion later that same month.

While the aforementioned matter was pending at the Court, evidence was added to the Veteran's claim file which reflects that he submitted a timely notice of disagreement (NOD) in April 2008 with respect to the effective date(s) assigned for the disorders of his hips.  38 C.F.R. §§ 20.200, 20.201, 20.302(a).  Evidence was also added which shows that the RO implemented the Board's August 2008 award of secondary service connection for the knees in September 2008, and that a timely NOD was thereafter received with regard to the noncompensable ratings assigned therefor.  The RO furnished the Veteran statements of the case (SOC's) with respect to those issues in April and May 2010, respectively, and he perfected an appeal of those issues by way of substantive appeals received in June and July 2010.  38 C.F.R. §§ 20.202, 20.302(b).  Those issues were addressed by the Board in August 2010.  

In the August 2010 Board decision, the Board remanded the claims which are listed on the cover sheet of this decision.  The case is now returned for appellate review.  The RO assigned increased 10 percent ratings for the knee disorders, effective from June 1, 2008, for the left knee and from December 13, 2010 for the right knee.  Because the ratings are not the maximum rating available for this disability, this claim remains in appellate status. See AB v. Brown, 6 Vet. App. 35   (1993).   The RO also granted a separate compensable rating for limitation of extension of the right knee.  The Veteran has not filed a notice of disagreement with that rating.  

The Board notes that the Veteran is no longer represented by an attorney.  The Veteran was afforded an opportunity to choose a new representative, but he did not return the form required to do so.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back disorder claimed as secondary to service connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the period from August 10, 2006, to April 6, 2008, the left knee medial meniscus tears did not cause compensable limitation of motion or instability but resulted in pain on motion.  

2.  During the period from June 1, 2008, the left knee medial meniscus tears did not limit flexion to less than 60 degrees.  The disorder also did not cause limitation of extension of more than 10 degrees.  

3.  From September 1, 2009, the left knee disorder has been productive of slight instability.  

4.  During the period from August 10, 2006, to December 12, 2010, the right knee medical meniscus tears, did not cause compensable limitation of motion or instability, but did cause painful motion.

5.  During the period from December 13, 2010, the right knee medial meniscus tears did not cause limitation of flexion to less than 45 degrees, and did not cause instability.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating (but no higher) for left knee medial meniscus tears from August 10, 2006 to April 6, 2008 are met, but the criteria for a rating of more than 10 percent disabling based on limitation of motion from June 1, 2008, are not met.  38 U.S.C.A. § 1155  (West 1991); 38 C.F.R. §§ 4.40 , 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2011); VAOPGCPREC 23-97; VAOPGCPREC 9-98. 

2.  The criteria for a separate 10 percent rating for instability of the left knee from September 1, 2009, are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40 , 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2011); VAOPGCPREC 23-97; VAOPGCPREC 9-98.

3.  The criteria for a 10 percent rating (but no higher) for right knee medical meniscus tears from August 10, 2006 to December 12, 2010 are met, but the criteria for a rating of more than 10 percent disabling from December 13, 2010, are not met. 38 U.S.C.A. § 1155  (West 1991); 38 C.F.R. §§ 4.40 , 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2001); VAOPGCPREC 23-97; VAOPGCPREC 9-98. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  

The Board notes that the Veteran's claim for higher ratings for knee disorders arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, the statutory notice requirements were substantially complied with.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  His VA and private treatment records were obtained.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  He was afforded a meaningful opportunity to participate in the adjudication of the claims, in that he was provided the opportunity to present pertinent evidence and testimony.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

I.  Entitlement To A Higher Initial Rating For Left Knee Medial Meniscus Tears,
     Rated As Noncompensably Disabling From August 10, 2006 To April 6,
 2008, And Rated As 10 Percent Disabling From June 1, 2008.

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a rating which accurately reflects all elements of disability, including the effects on ordinary activity. 38 C.F.R. §§ 4.1 , 4.2, 4.10, 4.41. 

The Board has considered the full history of the knee disabilities.  As noted above, the Veteran sustained ankle fractures during service, and these fractures caused him to develop an altered gait.  Service connection for knee disorders was granted on a secondary basis.  

The relevant evidence regarding the severity of his knee disorders since August 2006 includes a VA treatment record dated in August 2006 which noted an MRI impression of right knee with two medial meniscus tears, left knee with two medial meniscus tears, and thinning of the left knee medial femoral condyle articular cartilage.

The report of a December 2006 VA joints examination reflects that the Veteran reported having bilateral knee pain which started after he had ankle problems.  He reportedly did not have symptoms of giving away or instability.  There was also no dislocation or subluxation.  He reported having weakness and said he had locking episodes several times a week.  There was no effusion.  He stated that he had moderate flare-ups on a weekly basis.  He would then sit in a recliner for hours until the pain improved.  

On physical examination, the right knee had flexion against gravity from zero to 85 degrees.  Pain reportedly began at 80 degrees.  There was passive motion from 0 to 135 degrees.  There was no additional loss of motion on repetitive use.  Left knee flexion against gravity was from 0 to 100 degrees.  Pain began at 85 degrees.  There was a passive range of motion from 0 to 125 degrees.  There was no additional loss of motion on repetitive use.  The right knee had pain and tenderness on movement, but no clicks, snaps, grinding or instability.  There was subpatellar tenderness.  The examiner indicated that there was meniscus abnormality, but the meniscus was not surgically absent and there was no effusion, dislocation or locking.  McMurray's test was negative.  The left knee also had pain and tenderness on movement with essentially the same physical exam findings as on the right.  

Knee x-rays from earlier in 2006 were noted to show normal alignment of both knees without evidence of acute injury.  There was a small amount of medial joint space narrowing of the left knee, otherwise no significant degenerative change.  The examiner noted that the knee problems would have a severe effect on sports and recreation activities, and moderate effects on many other daily activities.  

An operative report dated in April 2008 from the Quad City Ambulatory Surgery Center notes that the Veteran underwent a diagnostic arthroscopy with partial medial meniscectomy for treatment of left knee medial meniscus tear with medial compartment arthrosis.  A record dated in May 2008 notes that he was doing well six weeks post op.  Extension was to zero degrees (full) and flexion was to 130.  The Board notes that the Veteran was afforded a temporary total rating following that procedure.

The Veteran was afforded another VA joints examination in February 2009.  The Veteran again reported pain in the knees.  On physical examination, flexion of the knees was from 0 to 140 degrees bilaterally.  The was no additional limited range of motion on repetitive use to pain, fatigue, weakness or lack of endurance.  The examiner indicated that it was not painful.  There was normal A-P (anterior and posterior) stability, and lateral stability.  There was no crepitation, effusion, meniscal signs or tenderness.  The examiner noted that the Veteran's left knee disorder prevented him from engaging in sports and recreation.  The pertinent diagnoses were left knee severe osteoarthritis and status post partial medial meniscectomy, and right knee mild osteoarthritis.  

A VA treatment record dated September 1, 2009, notes that the Veteran was seen for evaluation of his left knee.  He reported pain medially and around the knee cap.  It was worse with ambulation.  He said he had some popping and catching.  He did not describe instability.  However, on examination, he did have some mild laxity with valgus stress.  He also had crepitus.  The range of motion was from zero to 110 degrees.  X-rays showed medial compartment osteoarthritis.  

The Veteran was afforded another VA joints examination in December 2010.  The report shows that the Veteran stated that he first noted issues with both knees about three years after he got out of service.  He reported having a toothache like pain just below the knee caps intermittently.  He stated that his knees started giving out 8 to 9 years ago.  He also said he knees would swell up.  He said that currently his knees hurt 90 percent of the time, and the right knee catches when he lays on his right side.  He reported he sometimes had swelling around the knee caps with pain ranging from a 4-5/10 up to a 9-10/10.  He said his range of motion had somewhat declined, and was about the same during flareups as when not flared.  He said that during flareups he had to get off his feet.  

On physical examination of the right knee, he had bony joint enlargement.  The clinical examination was otherwise negative.  There were no clicks or snaps, no grinding, and no instability.  There was no patellar abnormality and no meniscus abnormality.  The left knee had crepitus and tenderness.  There was also instability which was mild.  The ranges of motion for the left knee were from 10 to 140 degrees.  Extension was limited by 10 degrees.  The right knee had flexion from 8 to 120 degrees.  Extension was limited by 8 degrees.  There were no additional limitations after repetitions.  

Disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity. 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. §§ 4.3 , 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and  4, whether they were raised by the appellant or not, as well as the entire history of the Veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In addition, the analysis must also include consideration of assignment of separate compensable ratings under other appropriate diagnostic codes. In this regard, except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation. 38 C.F.R. §§ 4.14 , 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994). The critical inquiry in making such a determination is whether any of the symptomatology is duplicative of or overlapping; the Court has held that the appellant is entitled to a combined rating where the symptomatology is distinct and separate. Esteban, at 262 (1994). 

The Board notes that a 20 percent evaluation may be assigned where there is evidence of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint. 38 C.F.R. § 4.71a , Diagnostic Code 5258.

Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of semilunar cartilage.

Regarding whether a rating higher than 10 percent may be assigned based on limitation of flexion, the Board notes that the criteria for rating based on limitation of flexion of the knee joint are set forth in Diagnostic Code 5260 which provides that a 10 percent rating is warranted where flexion is limited to 45 degrees. A 20 percent rating is warranted where flexion is limited to 30 degrees. A 30 percent rating is warranted where flexion is limited to 15 degrees. 38 C.F.R. § 4.71a . The Court has emphasized that, when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 , 4.45, and 4.59 must be considered when assigning an evaluation for degenerative or traumatic arthritis. VAOPGCPREC 9-98. 

A Veteran may potentially qualify to receive separate ratings for limitation of flexion and limitation of extension. See VAOPGCPREC 9-04.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion. The Board notes that disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part which becomes disabled on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example. 38 C.F.R. § 4.40 . 

The provisions of 38 C.F.R. §§ 4.45  and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups. 38 C.F.R. §§ 4.40 , 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206   (1995). 

Crepitation either in the soft tissues such as the tendons or ligaments, or within the joint structures, should be considered as points of contact which are diseased. 38 C.F.R. § 4.59 . 

After reviewing all of the evidence of record, the Board finds that during the period from August 10, 2006, to April 6, 2008, the left knee medial meniscus tears did not cause compensable limitation of motion or instability, but resulted in pain on motion.  Both the treatment records and the VA examinations have consistently shown complaints of pain on motion, with adequate supporting pathology to support he credibility of such complaints.  It is the intention of the rating schedule to recognize actually painful joints as being entitled to at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59.  Accordingly, the Board concludes that the criteria for a 10 percent rating (but no higher) for left knee medial meniscus tears from August 10, 2006 to April 6, 2008 are met.

The Board further finds that during the period from June 1, 2008, the left knee medial meniscus tears did not limit flexion to less than 60 degrees.  The disorder also did not cause limitation of extension of more than 10 degrees.  Such findings are not shown by any of the evidence of record.  The Board notes that the VA examinations have specifically shown that the factors outlined in the DeLuca case are not present.  Accordingly, the Board concludes that the criteria for a rating of more than 10 percent disabling based on limitation of motion from June 1, 2008, are not met.  

The Board further finds that from September 1, 2009, the left knee disorder has been productive of slight instability.  Laxity was shown in the VA treatment record dated in September 2009, and instability was noted on the most recent VA examination in 2010.  Accordingly, the Board concludes that the criteria for a separate 10 percent rating for instability of the left knee from September 1, 2009, are met.  

The Board does not find any other basis for assigning a separate compensable rating.  The Board notes that the that the appellant has not had knee replacement surgery and therefore Diagnostic Code 5055 is not for application. The Board further finds that there is no basis for assigning any separate compensable rating as other significant findings such as evidence of dislocated semilunar cartilage, or removal of semilunar cartilage are not shown by the evidence.  In addition, the record does not show varying levels of disability for any condition and, therefore, does not support the assignment of a staged rating for the left knee disability at any time. See also Hart v. Mansfield, 21 Vet. App. 505 (2007).   An extra-schedular rating is also not warranted, as is discussed fully below.

II.  Entitlement To A Higher Initial Rating For Right Knee Medical Meniscus
 Tears, Rated As Noncompensably Disabling From August 10, 2006
 To December 12, 2010, And As 10 Percent Disabling
 From December 13, 2010.

The evidence relevant to the right knee is summarized above along with the left knee evidence.  The RO has assigned a 10 percent rating for right knee medial meniscus tears under Diagnostic Code 5260 (limitation of flexion) and a separate rating for right knee limitation of extension under Diagnostic Code 5261.  The latter rating has not been appealed.  

After reviewing all evidence of record, the Board finds that during the period from August 10, 2006, to December 12, 2010, the right knee medical meniscus tears did not cause compensable limitation of motion or instability as such a degree of disability was not shown in any of the evidence, but the disorder did cause painful motion.  His credible complaints of pain were recorded in both treatment records and VA examinations.  Accordingly, the Board finds that the criteria for a 10 percent rating for right knee medical meniscus tears from August 10, 2006 to December 12, 2010 are met.

The Board further finds that during the period from December 13, 2010, the right knee medial meniscus tears did not cause limitation of flexion to less than 45 degrees, and did not cause instability.  Such findings are not shown in any of the medical evidence.  The Board notes that the VA examinations have specifically shown that the factors outlined in the DeLuca case are not present.  Accordingly, the Board finds that the criteria for a rating of more than 10 percent disabling from December 13, 2010, are not met.  The Board further finds that there is no basis for assigning any separate compensable rating as other significant findings such as instability, evidence of dislocated semilunar cartilage, or removal of semilunar cartilage are not shown by the evidence.   

Furthermore, the VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for a knee disorder shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his knees.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability due solely to the knee disorders.  Moreover, he has already been granted a total rating based on individual unemployability due to the combined effects from all his service connected disabilities.  There is nothing in the record that suggests that the knee disorders markedly affected his ability to perform a job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disabilities on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.




ORDER

1.  A higher 10 percent initial rating for left knee medial meniscus tears is granted for the period from August 10, 2006 to April 6, 2008; and a separate 10 percent rating for instability of the left knee is granted, subject to the law and regulations applicable to the payment of monetary benefits.  To this extent only, the appeal is granted.

2.  A higher 10 percent initial rating for right knee medical meniscus tears is granted for the period from August 10, 2006 to December 12, 2010, subject to the law and regulations applicable to the payment of monetary benefits.  To this extent only, the appeal is granted.


REMAND

Regarding the low back claim, the Board notes that service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic disabilities, such as osteoarthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Regarding whether direct service connection is warranted, the Board notes that a service record dated in September 1961 notes that the Veteran was given heat therapy after hurting his back playing ball, but there are no subsequent references to any symptoms.  Service treatment records of September 1962 note the veteran's report that, while serving in Okinawa, Japan, he fell into a "binjo" ditch and sustained injury to his ankles.  However, the Veteran made no report or complaint related to his back, and the examinations commensurate with his admissions for treatment revealed no evidence any back pathology.

The Veteran did not make any mention of a back disorder on the initial claim for disability compensation which he submitted to the VA in 1964.  A VA orthopedic examination conducted in March 1965 is also negative for references to the back and spine other than findings of lumbar lordosis and dorsal kyphosis which were said to be associated with the Veteran's posture.  

The Veteran has consistently relied on a theory of secondary service connection as the basis for his claim.  The Board notes that the Veteran has previously established service connection for residuals of fracture of the left ankle status post total arthroplasty, rated as 40 percent disabling; residuals of fracture of the right ankle with ankylosis, rated as 30 percent disabling; a left hip disorder, rated as 10 percent disabling; a right hip disorder, rated as 10 percent disabling; left knee medial meniscus tears, rated as 10 percent disabling; right knee medial meniscus tears, rated as 10 percent disabling; and right knee limitation of extension rated as 10 percent disabling.  In addition, the Board has now granted a separate compensable rating for instability of the left knee.  

Opinions from the Veteran's private health care professionals provide some support for his secondary service connection claim.  June 1998 records of Vanessa Anderson, a chiropractor, note her examination of the Veteran revealed low back pain related to a spondylolisthesis at L5-S1.  She also noted that it was "a possibility" the spondylolisthesis was traumatic and caused by the "jump from the aircraft" by which he also injured his ankles.

A September 1999 report of Thomas A. Brozovich, a chiropractor, notes his examination of the Veteran.  He notes the Veteran's history as having sustained ankle injuries secondary to his jumping into a ditch.  The Veteran told him that he had altered his gait so much over the years to accommodate his disability that he had experienced irritation to both hips, both knees, and his back.  Dr. Brozovich's diagnoses included degenerative disc disease primarily at L5-S1, facet arthrosis at L4 through S1 with degenerative spondylolisthesis of L5, and pelvic unleveling with list of the lumbar spine to the right.  He opined that all of the Veteran's diagnosed disabilities were directly related to the injury he sustained in September 1962 during his active service.

In a September 2001 report to VA prepared at the Veteran's request, Dr. Brozovich opined the degenerative process ongoing in the Veteran's back was 100 percent due to his initial injury.  His rationale was that it is readily accepted in the health care profession that injuries which cause disturbance to the normal gait will undoubtedly cause an acceleration in the degenerative process of the weight bearing areas in the lower extremities and spinal region.  He further noted the fact that the back was not directly injured in the original injury did not reduce the causes of effects on the degenerative process of the back and other areas.  Without the original injury, he opined, the Veteran's back would not have degenerated at the rate it has.

An August 2006 report of Pam Davis, M.D., notes her assessment of the Veteran's ankle disability and her generic note to the effect that persistent gait alteration secondary to ankle pain is known to cause knee and spine arthritis.

A December 2006 VA examination report notes the examiner conducted a comprehensive review of the claims file as part of his examination of the Veteran.  He noted that the Veteran reported his back disorder started at the time of his initial injury, but the examiner noted the service treatment records showed no complaints of or examination for back pain.  The examiner observed that, while degenerative disc disease of the lumbar spine can result from occupational injuries, obesity, and poor posture, it was unlikely to be secondary to injury to the ankles.  Thus, while the VA examiner opined there was a causal link between the veteran's bilateral hip and knee disorders and his altered biomechanics secondary to his bilateral ankle disability, he rejected a link between the Veteran's altered gait mechanics and his back.

In a prior decision denying the claim, the Board found that December 2006 VA examination to be the most convincing evidence.  However, in the remand issued by the Board in August 2010, the Board noted that the most recent Joint Motion filed with the Court, the parties to the appeal concluded, in effect, that a December 2006 report prepared by a VA examiner was inadequate in that it did not discuss the impact of the Veteran's altered gait mechanics on his low back condition and did not offer an etiological opinion with respect to disabilities of the low back other than degenerative disc disease.  The Board then concluded that additional development was required, and requested an addendum from VA examiner who previously evaluated the Veteran in December 2006.  The examiner was to be asked to review the expanded record and prepare a supplemental report clearly setting forth an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any of the Veteran's diagnosed low back disabilities (variously diagnosed as lumbar scoliosis, spondylolisthesis, lumbar spine arthritis, and degenerative disc disease) have been caused or made worse by altered gait mechanics attributable to service-connected disabilities of the ankles (and, now, of the knees and hips as well), or can otherwise be attributed to service.  

In response, an opinion was obtained from a VA neurosurgeon who stated that the Veteran had mild, age-appropriate degenerative changes in his lumbar spine.  The examiner noted that given the mild appearance and the extensive period of time that had lapsed since the Veteran's original injury (48 years) it was not at least as likely as not that these degenerative changes had been caused or accelerated by the injuries of his lower extremities.  

The Board notes, however, that this opinion does not contain more analysis than the VA opinion which was previously found to be inadequate in the Joint Motion.  The examiner did not comment regarding the variety of diagnoses which had been listed in the Joint Motion, and the examiner did not offer a full explanation for his opinion.  The examiner also did not comment regarding other opinions which were of record, as had been requested in the previous Board remand.

The Board also notes that a VA orthopedic examiner reviewed the claims file in December 2010, and stated that he advised the Veteran that the increased stresses and loads placed on his hips, knees, and spine from his bilateral ankle injuries  "may have contributed to his pain and over the years, although it is not immediately identified through radiographic or clinical examination today."  This opinion is speculative, and does not provide a sufficient basis to ether grant or deny the claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A "possible" causal link, is no more definitive than "may be attributed."  Either is tentative, as such language does not rise to the level of probable.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in terms of "may" also implies "may" or "may not"' and are speculative); see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The claims file should be referred for the purpose of obtaining an addendum from the neurosurgeon examiner who should be asked to review the expanded record and prepare a supplemental report clearly setting forth an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any of the Veteran's diagnosed low back disabilities (variously diagnosed as lumbar scoliosis, spondylolisthesis, lumbar spine arthritis, and degenerative disc disease) have been caused or made worse by altered gait mechanics attributable to service-connected disabilities of the ankles (and, now, of the knees and hips as well), or can otherwise be attributed to service.  The examiner should specify whether the Veteran has each of the particular diagnoses listed above.  In so doing, the examiner should review and comment upon the other opinions of record on the matter, including those contained in a report from Vanessa A. Anderson, D.C., dated in June 1998; in a VA opinion dated in October 1998; in reports from Thomas A. Brozovich, D.C., dated in September 1999 and September 2001; in a VA examination report dated in January 2001; in a VA opinion dated in May 2002; in a VA examination report and associated opinion dated in October 2005; and in a report from Pam Davis, M.D., dated in May 2006. A complete rationale for all opinions should be provided.

2.  Thereafter, take adjudicatory action on the claims remaining on appeal.  If any benefit sought remains denied, furnish an SSOC to the Veteran and his representative.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


